Case: 19-50544      Document: 00515520367         Page: 1    Date Filed: 08/07/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 19-50544
                                                                                FILED
                                                                           August 7, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MANUEL ROSARIO-LOPEZ, also known as Yayo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 2:15-CR-1211-23


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Manuel Rosario-Perez pleaded guilty to participating in a conspiracy to
conduct a criminal enterprise through racketeering, a violation of 18 U.S.C.
§ 1962(d). The district court denied his motion to withdraw his guilty plea and
sentenced him to 235 months in prison. Rosario-Perez argues that he should
have been allowed to withdraw his plea, and that the district court lacked




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50544    Document: 00515520367     Page: 2   Date Filed: 08/07/2020


                                 No. 19-50544

jurisdiction in light of the federal Juvenile Delinquency Act (JDA), 18 U.S.C.
§§ 5031-5043, because he was younger than 18 during the conspiracy.
      The argument for withdrawing the plea fails under the totality of factors
recognized in United States v. Carr, 740 F.2d 339, 343-45 (5th Cir. 1984).
Rosario-Perez’s assertion of actual innocence was limited to one of the acts
recounted in the factual basis, and he explicitly admitted his guilt in the
factual basis and at rearraignment. In addition, he had close assistance of
counsel at all times, and his plea was knowing and voluntary, as the district
court meticulously ascertained at rearraignment. See id. at 344-45.
      Rosario-Perez’s jurisdictional claim based on the JDA fails because he
had reached the age of 21 prior to being indicted. See United States v. Guerrero,
768 F.3d 351, 361 (5th Cir. 2014); United States v. Jimenez, 256 F.3d 330, 345
& n.19 (5th Cir. 2001) (collecting cases). Further, his argument about the
reduced culpability of minors fails to show any constitutional infirmity in
denying JDA protection due to the defendant’s age at indictment. See United
States v. Bilbo, 19 F.3d 912, 915 (5th Cir. 1994) (noting that the JDA’s main
purpose is to encourage rehabilitation and to shield juveniles from adult
criminal processes); see also United States v. Lopez, 860 F.3d 201, 210 (4th Cir.
2017).
      The judgment is AFFIRMED.




                                       2